John I. Purtle, Justice, dissenting. I disagree with the denial of the writ because I feel that all the relevant facts are not before us. The majority has correctly set out A.R.Cr.P. Rule 29.1 (b) which requires the prosecuting attorney to promptly file a detainer and request the official having custody of the prisoner to advise the prisoner of the filing of the detainer and of his right to demand trial. The record is absolutely silent as to whether the petitioner was notified of his right to demand trial. No doubt, this information is available in the trial court and if it is proven that appellant was not notified of his right to demand a speedy trial, I think it will require reversal. If notice to the prisoner was not given, as required by Rule 29.1 (b), the time should run from the time the detainer was filed. It is unfair to penalize an accused when the state fails to notify a prisoner of his right to a speedy trial, sits back and lets the time run until the prisoner’s sentence is fully served before commencing proceedings in the cause for which the detainer was filed. We discussed this same problem in the case of Dukes v. State, 271 Ark. 674, 609 S.W.2d 924 (1981). In the Dukes case it was not disputed that appellant was tried within 180 days from his request for trial. Dukes’ request for a speedy trial was filed November 20, 1979. This was the same date that the warrant and information from Arkansas were served upon him. He was tried on May 9, 1980. Obviously, this was within the 180 day time limit required under the circumstances. While there is a positive duty on the part of a prisoner to request a speedy trial, there is also a duty on the part of the state to file the detainer and promptly notify the prisoner both that the charge is pending and that he can demand a speedy trial. In the present case the petitioner certainly was not tried within 180 days from the time the charge was filed. I am unable to tell from reading the majority opinion what date the detainer was placed against the petitioner. Neither is there a statement that the petitioner was given the warning required by the provisions of A.R.Cr.P. Rule 29.1 (b). Therefore, I would remand the case for further proceedings.